AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                             EASTERN                 DISTRICT OF                       TENNESSEE



                      United States of America
                                                                                                                  EXHIBIT AND WITNESS LIST
                                 V.
                            Anming Hu                                                                                    Case Number: 3:20-cr-21

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
                     Debra C. Poplin                                      Casey Arrowood/Frank Dale, Jr.                                   Phil Lomonaco
TRIAL DATE (S)                                                         COURT REPORTER                                          COURTROOM DEPUTY
                           3/3/2020                                                              DCR                                        Rachel Stone
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  A1                  3/3/2020              X               X         U.S. Customs and Border Protection TECS - Person Encounter List

  A2                  3/3/2020              X               X         U.S. Customs and Border Protection TECS - Secondary Inspection Report
 B1-
                      3/3/2020              X               X         Collective Photographs from items found during search
 B16
            W         3/3/2020                                        David Hu

             1        3/3/2020              X               X         Mortgage Loan Statement 2/5/2020

             2        3/3/2020              X               X         HUD Settlement Statement

            W         3/3/2020                                        Domig Hu

             3        3/3/2020              X               X         Letter from Kramer Rayson re: Mr. Hu's Current Immigration Status




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages

          Case 3:20-cr-00021-TAV-DCP Document 11 Filed 03/03/20 Page 1 of 1 PageID #: 45
